DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 4/29/21; 1/22/21 and 12/8/20. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 6-15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Yucel et al. (WO 2019036243). 
Yucel with regards to instant claim 1 teaches an oral composition (see abstract), comprising an active agent (i.e., cannabinoid as required by instant claims 1 and 3, see abstract) a buffering agent  (see pg. 19, lines 20+, as required by instant claims 1 and 6-
and further comprises flavoring such as limonene (see pg. 30, lines 15+,  as required by instant claims 9-12), sweeteners (see pg. 30, lines 20+, as required by instant claim 15), methyl cellulose (i.e., a cellulose material, see pg. 23, lines 10+, as required by instant claim 13-14).  
 Therefore the claims 1, 3, 6-7and 9-15 are anticipated by Yucel.    

Claim(s) 1, 3-12 and 15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Joshi et al. (US 2016/0166543)
Joshi teaches with regards to instant claim 1, an oral composition/formulation (see abstract) wherein the active can be a cannabis (i.e., a cannabinoid, see 0007) a nutraceutical (see 0085) comprising a buffer (see 0081, as required by instant claims 1 and 4) wherein the buffer is an amino acid wherein the amino acid is a glycine salt (i.e. Glycerophosphate, see 0081, as required by instant claims 3 and 4-5), a phosphate buffers (i.e., sodium phosphate, see 0081, as required by instant claim 7) with a pH ranging from 4.0-7.5 (see claim 8) therefore the total weight of the buffer will be in the range of 0.5-5% to give that pH range absent factual evidence to the contrary as required by instant claim 8), and further comprises flavoring agents (see 0077, as required by instant claim 9) wherein the flavoring agent is vanillin (see 0084, as required by instant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yucel et al. (WO 2019036243) in view of Joshi et al. (US 2016/0166543) and Hang (US 20070184093)
Yucel is applied here as above.
However Yucel fails to teach having a buffer comprising one or more amino acid and that the oral composition is in a pouch.
Joshi teaches with regards to instant claim 1, an oral composition/formulation (see abstract) wherein the active can be a cannabis (i.e., a cannabinoid, see 0007) a nutraceutical (see 0085) comprising a buffer (see 0081, as required by instant claims 1 and 4) wherein the buffer is an amino acid wherein the amino acid is a glycine salt (i.e. Glycerophosphate, see 0081, as required by instant claims 3 and 4-5), a phosphate buffers (i.e., sodium phosphate, see 0081, as required by instant claim 7) with a pH ranging from 4.0-7.5 (see claim 8) therefore the total weight of the buffer will be in the range of 0.5-5% to give that pH range absent factual evidence to the contrary as required by instant claim 8) and further comprises flavoring agents (see 0077, as required by instant claim 9) wherein the flavoring agent is vanillin (see 0084, as required by instant claims 10-12) and further comprises sweeteners (see 0077, as required by instant claim 15). 
Hang teaches an oral formulation in a pouch (see para 0043, as required by instant 2) wherein the active agent is a nutraceutical (see claim 17).

One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 22 of U.S. Patent Application No. 16707343 in view of Hang (above). Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to an oral formulation comprising an active agent, a pH of about 4-7.5, a sweetener, and a flavoring agent.
Although the claims of the copending did not per se, recite a buffer and that the formulation is in a pouch, one of ordinary skill in the art would have been 
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claims 1 - 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 21 of U.S. Patent Application No. 16707351 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
Both sets of claims refer to an oral formulation comprising an active agent, a pH of about 4-7.5, a sweetener and a flavoring agent.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.


Claims 1 - 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 24 of U.S. Patent Application No. 16707583 in view of Joshi (above.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
Although the claims of the copending differ slightly from the instant claims, because both oral composition claims are open ended employing the term “comprising” it would have been obvious to one of ordinary skill in the art to have added xylitol as part of the sweetener as taught by Joshi (see 0079).  
In view of the foregoing, the copending application claims and the current application claims are obvious variations.


Claims 1-15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1- 16 of U.S. Patent Application No. 16707225.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

Both sets of claims recites an oral composition comprising: at least one active agent; a filler component; 
It would have been obvious to one of ordinary skill in the art to have employed the instant claims in formulating the oral composition. 

In view of the foregoing, the copending application claims and the current application claims are obvious variations.



Claims 1-15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent Application No. 16707117.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
 
 The claims of the copending application are to a composition, comprising: a filler in an amount of at least 20% by weight, based on the total weight of the composition; at least one active ingredient comprising one or more botanical materials, stimulants, amino acids, vitamins, antioxidants, cannabinoids, pharmaceutical agents, or a combination thereof, a salt; and at least one sweetener same as the claims of the instant application and therefore an obvious variation of the instant claims.

In view of the foregoing, the copending application claims and the current application claims are obvious variations.


Claims 1-15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent Application No. 16707057.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows: 
The claims of the copending are to an oral composition configured for oral use, the composition comprising a filler, an active ingredient, flavoring agent’s particulate filler, whilst the instant claims are to the same

 
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        6/11/21